 


109 HJ 80 IH: Proposing an amendment to the Constitution of the United States limiting the number of consecutive terms that a Senator or Representative may serve and providing for 4-year terms for Representatives.
U.S. House of Representatives
2006-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS 
2d Session 
H. J. RES. 80 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2006 
Mr. Owens introduced the following joint resolution; which was referred to the Committee on the Judiciary 
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States limiting the number of consecutive terms that a Senator or Representative may serve and providing for 4-year terms for Representatives. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within 7 years after the date of its submission for ratification: 
— 
1.No person who has been a Senator for 4 full consecutive terms shall again be a Senator. 
2.No person who has been a Representative for 24 full consecutive years shall again be a Representative. 
3.The House of Representatives shall be composed of Members chosen every 4th year by the people of the several States. 
4.For the purposes of this article, any term that began before the 1st day that this article is valid as part of the Constitution shall not be included in determining the number of full consecutive terms that a person has been a Senator or Representative.. 
 
